Citation Nr: 0925090	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for 
hypertension with headaches, fatigue, and dizziness before 
July 12, 2005, and a rating higher than 20 percent from July 
12, 2005. 


REPRESENTATION


Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1965 to August 1969.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in February 2006, the RO 
increased the rating to 20 percent, effective July 12, 2005. 

In September 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is of 
record.    

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that the complete VA records have not 
been obtained. 

As the Veteran has identified evidence in support of his 
claim, under the duty to assist, 38 C.F.R. § 3.159, VA must 
make a reasonable effort to obtain the evidence.  
Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since 2004 from 
the VA Medical Center in Dallas, Texas, 
and VA Clinic in Tyler, Texas.  



2. After the VA records have been 
obtained, if needed, afford the Veteran 
a VA examination to determine the 
current level of severity of 
hypertension, in either event, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


